DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  At line 24, “fulfilment” should read “fulfillment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (PGPUB Document No. US 2007/0299687) in view of Bacallao et al. (PGPUB Document No. US 2018/0121897) in view of Greenberger et al (PGPUB Document No. US 2019/0156402) in view of Watson (PGPUB Document No. US 2016/0228771) in view of Purves et al. (PGPUB Document No. US 2015/0073907).
Regarding claim 1, Palmer teaches a task management module, configured to receive a prescription fulfil Intent request, assign the prescription fulfillment request to the user for fulfillment, and 
Identifying the user, or a patient using data captured by the wearable device (pharmacist verifying patient and prescription information (Palmer: 0036, FIG.1, 0062)), 
Identifying a drug identified in the prescription fulfillment request (Palmer teaches a fulfillment process that comprise of the pharmacist verifying patient and prescription information (Palmer: 0036, FIG.1, 0062)). 

However, Palmer does not expressly teach,
(1) An augmented reality pharmacy system, comprising: 
(2) A wearable device including a transparent display, a speaker, a video camera, a microphone, and an input element, the wearable device configured so that a user can see an object through the transparent display and information related to a pharmacy task on die transparent display; 
(3) A biometric module configured to identify the user, or a patient using data captured by the wearable device
(4) A drug identification module, configured to identify, via the server, a drug identified in the prescription fulfillment request and retrieve drug-related information from a standardized drug database related to the identified drug
(5) A wayfinding module, configured to determine and display a route from the user’s position to the identified drug’s shelf location, on the transparent display

(4) Bacallao teaches the concept of identify a product identified in the product list (Bacallao: 0052, 0062), wherein information related to the product is stored in a database (the required storage for the scan and corresponding production information). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the prescription verification process of 

(1)(2) Greenberger teaches the concept of utilizing an AR system (augmented display system 103, Greenberger: 0078) comprising: a transparent display (“plastic or glass which allow for the user 301 to see through and view the object 401 through the lens”, Greenberger: 0069), a speaker (), a video camera (visual recognition system 124 (such as a camera), Greenberger: 0061), microphone (microphones receiving audio data from a user 301, Greenberger: 0077) and an input element (input devices, Greenberger: 0029),
The wearable device configured so that a user can see an object through the transparent display (see above, Greenberger: 0069) and information related to a pharmacy task on die transparent display (“GUI 410 is describing the product specifications 405a of the object 401 being viewed” (Greenberger: 0070)),
Wherein the AR system is used to identify objects (“the visual recognition module 108 may include object recognition software that may implement algorithms and mechanisms that allow for the augmented display system 103 to identify the objects 401 being viewed by the visual recognition system 124.” (Greenberger: 0063). Also refer to the identified computer in FIG.4A (Greenberger: 0069)), via a server (server (Greenberger: 0057, 0087, 0052)), and to retrieve associated information (“GUI 410 is describing the product specifications 405a of the object 401 being viewed” (Greenberger: 0070)) from a standardized product database related to the identified product (product data sources 131 (Greenberger: 0066)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the prescription verification process is carried out within an AR environment (taught by Greenberger) for the process of identifying drug information, because this enables an added sense of immersion and intuitive interaction with the environment (verifying prescriptions).



(5) Purves teaches the concept of a wayfinding module, configured to determine and display a route from the user’s position to the identified drug’s shelf location, on the transparent display (using augmented reality to provide directions to a user to locate items in a shopping list (Purves: 0189), wherein applying the teachings of Purves results in providing AR directions of a prescribed drug to the person fulfilling the prescription). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize AR direction teaching of Purves for guiding the user towards an identified drug, because this aids the user in efficiently locating items.

Regarding claim 2, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 1, wherein the wearable device is in eyeglass form (smart glasses, Greenberger: 0048, FIG.6).

Regarding claim 3, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 1, wherein the wearable device is in a handheld form (smartphone, tablet computer, PDA, smartwatches (Greenberger: 0028)).

Regarding claim 4, the combined teachings as applied above teaches the augmented reality Pharmacy system of claim 1, wherein the speaker is disposed within an earpiece operably coupled to the wearable device (Greenberger: 0040).

Regarding claim 5, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 1, further comprising an input element configured to allow the user to navigate menu elements displayed on the wearable device (user interacting with the GUI (Greenberger: 0070, 0070)).

Regarding claim 6, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 1, wherein the wearable device further comprises a wireless communication device or a wired communication device (mobile communication device, Greenberger: 0048).

Regarding claim 8, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 1, wherein the wearable device further comprises a GPS device or an RFID device (RFID, Palmer: 0055) (GPS, Purves: 0064, 0189).

Regarding claim 9, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 8, wherein tine wayfinding module determines the user's location using the GPS device or the RFID device (“GPS device for determining the user's 170 location”, (Purves: 0064, 0189)).

Regarding claim 10, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 1, wherein the wearable device further comprises a gyroscope or accelerometer to identify the movement of the user (gyroscope, Watson: 0111).

Regarding claim 11, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 1, wherein the image learning module determines facial landmarks for a user (facial sensors, Watson: 0038).

Regarding claim 12, the combined teachings as applied above teaches the augmented reality pharmacy system of claim 1, wherein the image learning module translates a hand gesture shown on video received from the wearable device into a system action by correlating the hand gesture with one or more stored hand gesture videos (providing input by waving in certain ways (Purves: 0104)) or mathematical representations of a gesture.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer in view of Bacallao in view of Greenberger in view of Watson in view of Purves as applied above, and further in view of Southworth et al. (PGPUB Document No. US 2019/0371272).
Regarding claim 7, the combined teachings as applied above teaches the use of a wireless network (Greenberger: 0032, 0035). Although, it is well known to communicate over an encrypted network the combined teachings as applied above does not expressly teach the use of said encrypted network. 
However, Southworth teaches the augmented reality pharmacy system of claim 1, wherein the wearable device is configured to communicate with the server over an encrypted network (Southworth: 0031). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings as applied above to communicate over an encrypted network, because this enables an added level of security when communicating between devices over a wireless network.



Allowable Subject Matter
Claims 13-20 are allowed. As to claims 13 and 18, Palmer, Bacallao, Greenberger, Watson and Purves teach an augmented reality pharmacy fill station system, comprising: a wearable device configured to provide information related to a pharmacy task to a user; and a server including computer-executable instructions that when executed cause the server to; receive, via the server, a fulfilment request having prescription information identifying a drug, drug dosing, drug pill count, and a patient, receive, via the wearable device, over an encrypted network, an image of a drug label having drug-identifying information, verify, via the server, whether the drug identifying information on the drug label matches the drug identified in the fulfillment request, generate, via the server, an alert on the wearable device indicating whether the drug-identifying information on the drug label matches the drug identified in the fulfillment request.
However, the combined teachings as applied above does not expressly teach or suggest receiving, via a database, standardized drug information related to the identified drug, including a drug identifier, an image of a drug barcode, and one or more pill form images, displaying, via the wearable device, at least a portion of the standardized drug information, receiving, via the wearable device, an image of a plurality of fulfillment pills, analyze, via the server, the fulfilment pill image to determine a pill count and verify that at least one of the fulfillment pills match at least one of the pill form images, and generate, via the server, an alert on the wearable device indicating whether the pill count matches the fulfillment request drug pill count. I.e. the combined teachings above does not expressly teach or suggests the step of both verifying the drug label information against the fulfillment request, and verifying the fulfillment pill matches the pill form images, as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616